
	

114 HR 1553 : Small Bank Exam Cycle Reform Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1553
		IN THE SENATE OF THE UNITED STATES
		October 7, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Federal Deposit Insurance Act to specify which smaller institutions may qualify for an
			 18-month examination cycle.
	
	
 1.Short titleThis Act may be cited as the Small Bank Exam Cycle Reform Act of 2015. 2.Smaller institutions qualifying for 18-month examination cycleSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended—
 (1)in paragraph (4)— (A)in subparagraph (A), by striking $500,000,000 and inserting $1,000,000,000; and
 (B)in subparagraph (C)(ii), by striking $100,000,000 and inserting $200,000,000; and (2)in paragraph (10)—
 (A)by striking $100,000,000 and inserting $200,000,000; and (B)by striking $500,000,000 and inserting $1,000,000,000.
				
	Passed the House of Representatives October 6, 2015.Karen L. Haas,Clerk
